department of the treasury internal_revenue_service washington d c office_of_chief_counsel number info release date uil number date dear we regret the delay in replying to your letter of date to commissioner rossotti regarding the federal_insurance_contributions_act fica and income_tax_withholding liabilities of your organization in response to your inquiry we are providing the following general information definition of an international_organization the status of an entity as an international_organization is provided for in the international organizations immunities act u s c this section provides that the term international_organization means a public international_organization in which the united_states participates pursuant to any treaty or under the authority of any act of congress and which has been designated by the president through appropriate executive_order as being entitled to enjoy the privileges exemptions and immunities provided in the international organizations immunities act the definition of international_organization in the international organizations immunities act also applies for purposes of the internal_revenue_code hereinafter code sec_7701 of the code provides that the term international_organization means a public international_organization entitled to enjoy privileges exemptions and immunities as an international_organization under the international organizations immunities act in the remainder of this letter all references to international_organization are intended to use the term as defined in sec_7701 fica and self-employment_tax provisions related to service for an international_organization specific exceptions from fica and income_tax_withholding apply to services performed in the employ of an international_organization sec_3121 of the code relating to the fica provides that service in the employ of an international_organization is excepted from the definition of employment for purposes of the fica and thus remuneration for such service is not subject_to fica_taxes there is no provision allowing an international_organization to waive this exception from fica thus an international_organization is not liable for fica_taxes with respect to its employees under the code social_security and medicare benefits are generally financed through two taxing systems the fica which generally taxes employers and employees on wages received by employees and the self-employment contributions act seca which imposes the self-employment_tax on the self-employment_income of self- employed individuals the services of certain employees are excepted from fica but the employees are treated as if they were self-employed for purposes of the seca thus such employees are subject_to self-employment_tax on their earnings and they obtain coverage for social_security and medicare through the seca included within the groups of employees that are deemed to be self-employed for purposes of the seca are citizens of the united_states who are performing services in the united_states as employees of an international_organization sec_1402 of the code provides that service described in sec_3121 performed in the united_states by a citizen_of_the_united_states is generally treated as a trade_or_business for self-employment_tax purposes and thus the earnings from such service is subject_to self-employment_tax under sec_3121 there is an exception to this rule providing that in the case of certain federal employees who are transferred to the employ of international organizations pursuant to section of title united_states_code the employees will be treated as if employed by the united_states government and subject_to fica self-employment taxes are computed on form_1040 schedule se self-employment_tax generally an individual is required to take account of self-employment_tax liability in computing estimated_tax liability see form 1040-es estimated_tax for individuals in contrast to united_states citizens performing services within the united_states aliens in the employ of an international_organization are not subject_to self-employment taxes and cannot waive that exception income_tax_withholding a aliens we now turn to the issue of income_tax_withholding generally federal_income_tax withholding is imposed on wages as defined in sec_3401 of the code sec_3401 provides an exception from wages for such services performed by a nonresident_alien_individual as may be designated by regulations prescribed by the secretary_of_the_treasury the employment_tax regulations under sec_3401 of the code provide that all remuneration paid for services performed by a nonresident_alien_individual if such remuneration otherwise constitutes wages within the meaning of sec_31_3401_a_-1 of the regulations and if such remuneration is effectively connected with the conduct_of_a_trade_or_business within the united_states is subject_to_withholding under sec_3402 unless excepted from wages under this regulations section sec_31_3401_a_6_-1 of the regulations provides that remuneration paid for services performed within the united_states by a nonresident_alien_individual is excepted from wages and hence is not subject_to_withholding if such remuneration is or will be exempt from the income_tax imposed by chapter of the code by reason of a provision of the code or an income_tax convention to which the united_states is a party an employer may rely on a claim that the employee is entitled to an exemption from tax if it complies with the requirements of sec_1_1441-1 of the regulations for a claim based on a provision of the code or sec_1_1441-4 of this chapter for a claim based on an income_tax convention sec_893 of the code in part excludes from gross_income and exempts from income_taxation the wages fees or salary of any employee of an international_organization received as compensation_for official services to such international_organization if such employee is not a citizen_of_the_united_states or is a citizen of the republic of the philippines whether or not a citizen_of_the_united_states a provision exists under the immigration and nationality act allowing certain individuals to waive the privileges exemptions and immunities that otherwise accrue because of their occupational status including the exemption under sec_893 of the code in order to retain their immigrant status but no provision exists for the international_organization to waive the individuals’ exemption under sec_893 or any other privileges exemptions and immunities they are otherwise entitled to because of their international_organization status an officer_or_employee of an international_organization who executes and files with the attorney_general the waiver provided for in sec_247 of the immigration and nationality act u s c b thereby waives the exemption conferred by sec_893 of the code as a consequence that exemption does not apply to income received by that individual after the date of the filing of the waiver sec_1_893-1 of the regulations however if a tax_convention consular convention or international agreement provides that compensation paid_by the foreign government or international_organization to its employees is exempt from federal_income_tax and the application of this exemption is not dependent upon the provisions of the internal revenue laws the exemption so conferred is not affected by the execution and filing of a waiver under sec_247 of the immigration and nationality act b united_states citizens and resident aliens with respect to income_tax_withholding on compensation paid to united_states citizens or resident aliens sec_3401 of the code provides an exception from wages for remuneration for services by a citizen or resident_of_the_united_states for an international_organization there is also no provision for voluntary income_tax_withholding on compensation paid to united_states citizen or resident_alien employees for services for an international_organization sec_3402 of the code authorizes regulations to provide for voluntary withholding on remuneration for services performed by an employee for the employer that is not wages sec_31_3402_p_-1 of the regulations provides that an employee and his employer may enter into an agreement to provide for the withholding of income_tax upon payments of amounts described in paragraph b of sec_31_3401_a_-3 of the regulations however sec_31_3401_a_-3 provides in effect that remuneration for services in the employ for an international_organization may not be the subject of a voluntary withholding agreement generally employees of international organizations who are united_states citizens should satisfy their income_tax_liability through the payment of estimated_tax see form 1040-es we hope the above information will prove helpful to you if you have questions about this matter please contact alfred g kelley internal_revenue_service sincerely yours lynne camillo chief employment_tax branch office of the division counsel associate chief_counsel tax exempt and government entities
